          Case 1:20-cv-06525-JPC Document 9 Filed 10/12/20 Page 1 of 1

                                                                                         YAAKOV SAKS*
                                                                                           JUDAH STEIN 
                                                                                      RAPHAEL DEUTSCH ^
                                                                                         RACHEL DRAKE ▪
                                                                                          DAVID FORCE 

                                                                                     NJ & NY Bar Admissions
                                                                                      ^ CT & NJ Bar Admissions
                                                                                              ▪ NJ Bar Admission
                                                                                 *Federal Court Bar Admissions
                                                                   CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



October 12, 2020

Via CM/ECF
The Honorable John Cronan
United States District Court
Southern District of New York                                                  10/12/2020

       Re:     Angeles vs Rosle USA Corp.
               Case #: 1:20-06525-JPC

Dear Judge Cronan:

We represent the plaintiff in the above matter. We write with the consent of Defendants to
respectfully request that the initial conference currently scheduled for October 13, at 10:00am be
adjourned for at least 30 days to a later date.

This is the first request for an adjournment. Counsel for the Plaintiff and Defendant are engaged in
settlement talks and hope to reach a resolution prior to the conference.

We thank Your Honor and the Court for its kind considerations and courtesies.


                                                              Respectfully submitted,

                                                              s/ David Force
                                                              David Force, Esq.

cc:    All Counsel of Record via ECF      It is hereby ORDERED that the Initial Pretrial Conference scheduled for
                                          October 13, 2020 at 10:00 a.m. is adjourned to November 16, 2020 at 2:00 p.m.
                                          The parties are reminded that pursuant to the 3.B of the Court's Individual
                                          Rules and Practices in Civil Cases, absent exceptional circumstances, any
                                          adjournment requests should be made at least 48 hours prior to the scheduled
                                          appearance.

                                          SO ORDERED

                                          Date:   October 12, 2020
                                                  New York, New York
                                                                                      __________________________
                                                                                      JOHN P. CRONAN
                                                                                      United States District Judge
